Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS



No. 17-BG-328

IN RE G. PAUL HOWES, Petitioner.

A Disbarred Member of the Bar of the                              2017 DDN 15
District of Columbia Court of Appeals


Bar Registration No. 434709


BEFORE: Glickman and Thompson, Associate Judges, and Nebeker, Senior
        Judge.

                                       ORDER
                                (Filed – June 1, 2017)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Howes has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Howes, 52 A.3d 1 (D.C. 2012); In re Howes, 39 A.3d 1 (D.C. 2012), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is



* Judge Nebeker would deny the motion to reinstate. Mr. Howes violated a most
sacred code as an Assistant United States Attorney for which, in my view, there is
no redemption. The gravamina of his misconduct should be held as an example to
all AUSAs that what he did will, for his lifetime, be a bar to reinstatement. For a
former AUSA this would not be excessive. It would be justice.
                                    2


No. 17-BG-328



      FURTHER ORDERED that G. Paul Howes is hereby reinstated to the Bar of
the District of Columbia.




                              PER CURIAM